Although the recovery sought by plaintiff is upon an obligation imposed by statute, it is an obligation incident to ownership of the stock — incident to defendant's status as a stockholder. That statutes is established wholly and solely by the stock certificate. The liability of defendant would never exist but for her acceptance of the stock certificate. To my mind, it constitutes a "written agreement" in contemplation of Rem. Rev. Stat., § 157 [P.C. § 8162], out of which her liability arises.Kingston v. Old Nat. Bank of Centralia, 359 Ill. 192,194 N.E. 213.
I dissent. *Page 574